19-2561
    Zheng v. Garland
                                                                                   BIA
                                                                           A072 216 761
                            UNITED STATES COURT OF APPEALS
                                FOR THE SECOND CIRCUIT

                                  SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING TO A SUMMARY
ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

         At a stated term of the United States Court of Appeals
    for the Second Circuit, held at the Thurgood Marshall
    United States Courthouse, 40 Foley Square, in the City of
    New York, on the 27th day of August, two thousand twenty-
    one.

    PRESENT:
             BARRINGTON D. PARKER,
             GERARD E. LYNCH,
             JOSEPH F. BIANCO,
                  Circuit Judges.
    _____________________________________

    SUN WON ZHENG, AKA XINGWANG
    ZHENG,
             Petitioner,

                       v.                                        19-2561

    MERRICK B. GARLAND, UNITED
    STATES ATTORNEY GENERAL, 1
             Respondent.
    _____________________________________

    FOR PETITIONER:                    Peter L. Quan, Esq., New York,
                                       NY.

    FOR RESPONDENT:                    Brian M. Boynton, Acting
                                       Assistant Attorney General; Kohsei

    1
     Pursuant to Federal Rule of Appellate Procedure 43(c)(2), Attorney General
    Merrick B. Garland is automatically substituted for Attorney General William
    P. Barr.
                            Ugumori, Senior Litigation
                            Counsel; Jesse D. Lorenz, Trial
                            Attorney, Office of Immigration
                            Litigation, United States
                            Department of Justice, Washington,
                            DC.

    UPON DUE CONSIDERATION of this petition for review of a

Board of Immigration Appeals (“BIA”) decision, it is hereby

ORDERED, ADJUDGED, AND DECREED that the petition for review

is DENIED in part and DISMISSED in part.

    Petitioner Sun Won Zheng, a native and citizen of the

People’s Republic of China, seeks review of a July 25, 2019

decision of the BIA denying his motion to reopen Zheng’s

exclusion proceedings.    In re Sun Won Zheng, No. A072 216 761

(B.I.A. July 25, 2019).     We assume the parties’ familiarity

with the underlying facts and procedural history.

    We review the BIA’s denial of a motion to reopen for

abuse of discretion.     See Jian Hui Shao v. Mukasey, 546 F.3d

138, 168-69 (2d Cir. 2008).         Before the BIA, Zheng argued

that the time limitation for filing his motion to reopen

should be tolled due to the ineffective assistance of his

former counsel and that his exclusion proceedings should be

reopened to permit him to apply for certain forms of relief.

    It is undisputed that Zheng’s 2018 motion to reopen was

untimely because he filed it more than 20 years after his

                                2
exclusion and deportation order became final in 1997.               See

8 U.S.C. § 1229a(c)(7)(C)(i) (providing 90-day deadline for

motions to reopen); 8 C.F.R. § 1003.2(c)(2) (same).             The BIA

did not err in declining to equitably toll the period for

Zheng to file his motion based on his claim that his former

attorney   was    ineffective    in       his    underlying   exclusion

proceedings because Zheng failed to exercise due diligence

during the more than 20 years that passed between his order

of exclusion and his motion to reopen.           See Rashid v. Mukasey,

533 F.3d 127, 131 (2d Cir. 2008); Jian Hua Wang v. BIA, 508

F.3d 710, 715 (2d Cir. 2007).

    Because      Zheng   did   not       demonstrate   that   the   time

limitation applicable to his motion should be excused, “his

motion to reopen could only be considered upon exercise of

the [BIA’s] sua sponte authority.”              Mahmood v. Holder, 570

F.3d 466, 469 (2d Cir. 2009).        We lack jurisdiction to review

the agency’s “entirely discretionary” decision declining to

reopen proceedings sua sponte and dismiss the petition to

that extent.     Ali v. Gonzales, 448 F.3d 515, 518 (2d Cir.

2006).




                                     3
                    *        *          *

    For the foregoing reasons, the petition for review is

DENIED in part and DISMISSED in part.       All pending motions

and applications are DENIED and stays VACATED.

                           FOR THE COURT:
                           Catherine O’Hagan Wolfe,
                           Clerk of Court




                             4